FOLEY, J.
Satisfied that irreconcilable differences required the dissolution of the parties’ 29-year-long marriage, the court below issued a decree terminating their nuptial contract on January 14, 1974. Incorporated into that decree were provisions providing for (1) the custody and support of a dependent minor child, (2) the division of personal property, and (3) monthly support payments by the husband to the wife, to continue until her death or remarriage.
Appellant-wife challenges only that portion of the decree providing for her support, suggesting that payments of $50 per month are “insufficient under the relative circumstances of the parties and their standard of living prior to the dissolution.”
As an adjunct to the dissolution of a marriage, circuit courts are authorized by OBS 107.105(1) (c) to compel either of the marital partners to contribute “such amount of money for such period of time as it may be just and equitable” for such party to contribute to the support of the other. Guidance in the determination of what may be a “just and equitable” award of support is provided by the enumeration of specific factors to be considered in each case, including:
a* * * # *
*334“(D) [The parties’] work experience and earning capacities;
“(B) Their financial conditions, resources and property rights;
“(F) The provisions of the decree relating to custody of the minor children of the parties;
a* # # * *
“(H) Such other matters as the court shall deem relevant.” ORS 107.105(1) (c).
In addition to requiring payment of support for the benefit of appellant-wife, the court below also ordered the husband to make monthly payments of $150 to her for the support of their 10-year-old son, and to maintain for the benefit of the child the medical, doctor, hospital, drug and dental insurance available through his place of employment.
As a result of the property division included in the decree, appellant-wife received assets — including a judgment against the husband in the amount of $10,000 — having a total value of approximately $15,-000. Those items secured by the husband were, on the other hand, valued at some $6,000.
In light of these provisions, we have concluded that the circuit court’s order requiring monthly support payments of $50 for her was reasonable.① The *335record in this case indicates that neither the wife nor the husband will likely be capable of maintaining a lifestyle comparable to that enjoyed prior to the termination of the marital relationship; we are satisfied that the decree of the circuit court represents the best attempt to alleviate the hardships, imposed upon both parties by the dissolution of their marriage.
Affirmed.

No specific amount of support was requested by the wife. In his original petition for dissolution the husband alleged that $100 per month for four years would be a proper amount for him to contribute to her support. In his amended petition he deleted any reference to support for the wife. The wife testified that her living expenses would be $385 per month and the evidence showed that she would be receiving about that amount from the combination of her present employment, the $150 child support and the $50 for her support ordered by the court. She stated that it would require “[p]robably double” the $385 to return to the standard of living enjoyed when they were living in the large house which they sold about a year before the *335dissolution. But when she was asked on redirect examination about the amount of “alimony” she thought she should have she responded as follows:
“Q. Mrs. Huston, this is a question I neglected to ask you but the petition in this case, in the amended petition, I guess it is the original petition, indicates a payment of alimony for a period of four years of $100 a month. Do you desire that the Court review the facts and evidence of this case and make a determination of what property and alimony and child support, if any, is going to be paid?
“A. Yes.
“Q. You are willing to leave that up to the Court.
“A. Yes.
“Q. Do you have a specific feeling for instance about alimony itself?
“A. I need it.
“Q. Do you desire that the Court set it for a fixed period or for a period until death or remarriage?
“A. Until death or remarriage.
“Q. Do you anticipate any great change occurring in your life over the next 15 years as far as money or financial matters are concerned?
“A. No.”
The trial court then awarded her, instead of the $100 for four years mentioned in her counsel’s question, the sum of $50 per month “until death or remarriage.”